              Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 1 of 7



 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   KING COUNTY,

 9                  Plaintiff,                             Civil Action No. 2:19-cv-508-BJR
            v.
10                                                         ORDER DENYING MOTION FOR
11   VIRACON, INC.,                                        LEAVE TO AMEND FIRST AMENDED
                                                           COMPLAINT
12                  Defendant.

13

14
                                         I.      INTRODUCTION
15
            Defendant Viracon, Inc. (“Viracon”) fabricated and sold insulating glass units (“IGUs”)
16
     installed on an office building owned by Plaintiff King County. King County alleges that the
17
     IGUs are defective and instituted this lawsuit against Viracon and two other defendants in April
18

19   2019 and filed a First Amended Complaint in May 2019. Dkt. Nos. 1, 12. Currently before the

20   Court is King County’s motion for leave to amend the First Amended Complaint to add a claim
21   for punitive damages. Dkt. No. 77. Viracon opposes the motion. Dkt. No. 98. Having reviewed
22
     the motion, the opposition and reply thereto, the record of the case, and the relevant legal
23
     authorities, the Court will deny the motion. The reasoning for the Court’s decision follows.
24

25

26

27




                                                       1
              Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 2 of 7



 1                                        II.       BACKGROUND
 2          A.      Factual Background
 3
            At the center of this lawsuit is the “Chinook Building”—an office building located in
 4
     downtown Seattle that was built in 2007. Dkt. No. 12 at ¶ 5.1. The Chinook Building has what the
 5
     parties refer to as a “curtainwall” exterior—an exterior comprised of IGUs that were
 6

 7   manufactured and sold by Viracon. Id. at 5.2. IGUs consist of two or more panes of glass

 8   separated by a metal spacer enclosing a hermetically sealed air space. Dkt. No. 70 at ¶ 2. IGUs are

 9   fabricated using a sealant made from polyisobutylene-based sealant (“PIB-based sealant”). Id. at ¶
10   4. Historically, Viracon used only black PIB-based sealant but, beginning in 2002, Viracon added
11
     gray PIB-based sealant as an option for its customers. Id. ¶¶ 7-8. The IGUs installed on the
12
     Chinook Building are fabricated with gray PIB-based sealant. Dkt. No. 12 at ¶ 5.4.
13
            King County alleges, and Viracon concedes, that the gray PIB-based sealant in the
14

15   Chinook Building’s IGUs is failing, causing a film to migrate “into the sightlines and glass of the

16   [IGUs].” Id. at 5.10; Dkt. No. 84 at 6. King County claims that at the time that the IGUs were

17   installed, Viracon knew that the gray PIB-based sealant was “defective” and “not suitable for” the
18
     Chinook Building. Dkt. No. 12 at ¶ 5.13. Nevertheless, King County alleges, Viracon “did
19
     nothing to prevent” the IGUs from being installed on the Chinook Building. Id. at ¶ 5.15. Instead,
20
     the County claims, Viracon “prepared and disseminated product literature indicating that [gray
21
     PIB-based sealant] performed as well as [black PIB-based sealant] and could be used
22

23   interchangeably with identical results.” Id.

24          B.      Procedural Background
25          King County originally asserted three claims again Viracon: violation of the Washington
26
     Products Liability Act (“WPLA”), violation of the Washington Consumer Protection Act
27




                                                      2
              Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 3 of 7



 1   (“WCPA”), and common law fraud.1 See generally Dkt. No. 12. Important here, King County
 2   alleged that “[a]pplying Washington choice of law rules”, Viracon’s fraudulent actions entitled
 3
     the County to punitive damages under Minnesota law. Id. at ¶ 13.2.
 4
            Viracon moved to dismiss the First Amended Complaint in its entirety. Dkt. No. 29. In a
 5
     decision dated December 4, 2019 (“the December 4, 2019 Order”), this Court dismissed King
 6

 7   County’s WPLA claim but denied the motion as to the WCPA and common law fraud claims.

 8   Dkt. No. 54. In addition, the Court noted that Minnesota law prohibits a plaintiff from stating a

 9   claim for punitive damages in its original complaint. Dkt. No. 54 at 12. As such, the Court
10   concluded that “King County’s claim for punitive damages is premature and must be dismissed.”
11
     Id.
12
            Prior to the foregoing motion practice, on July 23, 2019, this Court entered the Order
13
     Setting Trial Date and Related Dates, which sets the dates that govern this lawsuit (the “Case
14

15   Management Order”). Dkt. No. 39. The Case Management Order set the deadline to amend

16   pleadings as August 30, 2019. On March 16, 2020—three months after this Court struck King

17   County’s request for punitive damages as premature and over four months after the deadline to
18
     amend pleadings expired—the parties requested a sixty-day extension to all “unexpired
19
     deadlines” in the Case Management Order, which this Court granted. Dkt. Nos. 58, 59. Notably,
20
     King County did not request that the deadline to amend pleadings be extended. On May 26, 2020,
21
     the parties once again requested that the Court extend the remaining case management deadlines,
22

23   which this Court granted. Dkt. Nos. 62-63. Once again, King County did not request that the

24   Court modify the deadline to amend pleadings.
25

26
     1
       King County also named Quanex IG Systems, Inc. and Truseal Technologies, Inc. as defendants
27   in this lawsuit, but each was dismissed from this action on October 29, 2019. Dkt. No. 53




                                                      3
                Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 4 of 7



 1                                          III.   DISCUSSION
 2             King County moves for leave to amend the First Amended Complaint to seek punitive
 3
     damages against Viracon—nine months after this Court dismissed such claims as premature in the
 4
     December 4, 2019 Order. The County brings the motion pursuant to Federal Rule of Civil
 5
     Procedure (“FRCP”) 15. Dkt. No. 77 at 1. However, as explained above, the deadline to amend
 6

 7   pleadings in this case expired over a year ago, on August 30, 2019. See Dkt. No. 39. Therefore,

 8   King County must first request modification of the Case Management Order under FRCP 16 and

 9   satisfy Rule 16’s good cause standard before it may request leave to amended under FRCP 15.
10   DRK Photo v. McGraw-Hill Glob. Educ. Holdings, LLC, 870 F.3d 978, 989 (9th Cir. 2017), cert.
11
     denied, 138 S. Ct. 1559 (2018) (quoting In re W. States Wholesale Nat. Gas Antitrust Litig., 715
12
     F.3d 716, 737 (9th Cir. 2013) (“Where, as here, a party seeks leave to amend after the deadline set
13
     in the scheduling order has passed, the party’s request is judged under [FRCP] 16’s ‘good cause’
14

15   standard rather than the ‘liberal amendment policy’ of [FRCP] 15(a).”).

16             Here, King County does not request that this Court modify the Case Management Order to

17   extend the deadline to amend pleadings; it merely moves to amend the First Amended Complaint.
18
     This, alone, is a sufficient basis to deny the motion. U.S. Dominator, Inc. v. Factory Ship Robert
19
     E. Rosoff, 768 F.2d 1099, 1104 (9th Cir. 1985), superseded by statute on other grounds as
20
     recognized in Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996) (a court may
21
     deny as untimely a motion filed after the scheduling order cut-off date where no request to modify
22

23   the order has been made); Lockridge v. City of Tacoma, 315 F.R.D. 596, 599 (W.D. Wash. 2014)

24   (same).
25             King County argues that seeking relief under FRCP 16 is not necessary because the
26
     “December 4, 2019 Order invited a later motion, after discovery had substantively demonstrated
27




                                                      4
              Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 5 of 7



 1   evidence of punitive damages.” Dkt. No. 114 at 9. King County misunderstands the nature of the
 2   December 4, 2019 Order. Rather than give King County the green light to leapfrog over FRCP
 3
     16(b)(4)’s admonition that a scheduling order “may be modified only for good cause and with the
 4
     judge’s consent”, the December 4, 2019 Order placed King County on notice that the Case
 5
     Management Order required amendment.
 6

 7          Moreover, even if this Court were to interpret King County’s motion to amend the First

 8   Amended Complaint as a motion to amend the Case Management Order—something the Ninth

 9   Circuit has cautioned against, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608-9
10   (9th Cir. 1992)—King County would not clear FRCP 16’s “good cause” requirement. “Unlike
11
     FRCP 15’s liberal amendment policy which focuses on the bad faith of the party seeking to
12
     interpose an amendment and the prejudice to the opposing party, FRCP 16’s ‘good cause’
13
     standard primarily considers the diligence of the party seeking the amendment.” Id.; see also,
14

15   DRK Photo, 870 F.3d at 989 (stating that the “central inquiry” of whether good cause exists “is

16   whether the requesting party was diligent in seeking the amendment”). Simply put, if the moving

17   party was not diligent, “the inquiry should end.” Johnson, 975 F.2d at 609.
18
            The Court concludes that King County was not diligent. King County waited over nine
19
     months to seek leave to amend its complaint. In that time, the Case Management Order was
20
     amended twice at the parties’ request, discovery closed 2, the dispositive motion deadline passed,
21
     and both parties filed for summary judgment.3 King County alleges that it needed to wait until
22

23

24   2
       The discovery deadline was August 21, 2020; however, per King County’s request, discovery was
25   reopened for thirty (30) days on October 26, 2020 for the limited purpose of allowing the County
     to take one additional deposition. See Dkt. Nos. 63, 82.
26
     3
      King County’s motion was for partial summary judgment and it has since been withdrawn. Dkt.
27   Nos. 76, 113.




                                                      5
                Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 6 of 7



 1   after the completion of discovery in order to substantiate its claim for punitive damages, but such
 2   a claim makes little sense. First, the Court notes that a number of the documents the County offers
 3
     to support its motion were obtained by its counsel in 2016 as part of another litigation. See e.g.,
 4
     Dkt. No. 79, Exs. 23-25, 27, and 34. Likewise, King County relies on deposition testimony
 5
     obtained by its counsel in that same litigation. Id. at Exs. 7, 16, 22, 28-29, and 36. Thus, King
 6

 7   County was in possession of this information long before the expiration of the discovery deadline.

 8   Indeed, its counsel was in possession of this information before this case was filed.

 9             Second, King County did not need to present evidence that established its entitlement to
10   punitive damages in its motion to amend the complaint; rather, the County simply needed to
11
     allege a prima facie case for such damages. See Target Corp. v. LCH Pavement Consultants,
12
     LLC, 960 F. Supp. 2d 999, 1010 (D. Minn. 2013) (“[I]n reaching the determination whether the
13
     plaintiff has established a prima facie case for punitive damages, the Court makes no credibility
14

15   rulings and does not consider any challenge, by cross-examination or otherwise, to the plaintiff’s

16   proof, but the Court must carefully scrutinize the evidence presented by the moving party to make

17   sure that it amounts to a prima facie showing that the substantive requirements for punitive
18
     damages have been met.”). A deep dive into discovery was not necessary to allege a prima facie
19
     claim for punitive damages in this case.
20
               Finally, allowing King County to amend its complaint at this stage of the litigation would
21
     negate any semblance of adherence to this Court’s Case Management Order. Discovery is
22

23   closed. 4 Viracon’s summary judgment motion is fully briefed and the matter is on the brink of

24   trial. The parties have already been granted significant extensions. Allowing King County to
25   amend its complaint would undoubtedly require the reopening of discovery so that King County
26

27   4
         See footnote 2.




                                                        6
              Case 2:19-cv-00508-BJR Document 121 Filed 11/16/20 Page 7 of 7



 1   can obtain evidence of Viracon’s financial condition. See Mighty Enterprises, Inc. v She Hong
 2   Industrial Co. Ltd., 745 Fed. Appx. 706, 709 (Ninth Cir. 2018) (noting that “the party seeking
 3
     punitive damages bears [the] burden” of establishing “the defendant’s financial condition”). This,
 4
     presumably, would lead to the filing of an additional summary judgment motion. Simply put,
 5
     even if King County was correct that the December 4, 2019 Order excused it from complying
 6

 7   with Rule 16, the County has simply waited too long to bring the motion.

 8                                        IV.    CONCLUSION

 9          For the foregoing reasons, the Court HEREBY DENIES King County’s Motion for Leave
10   to Amend to Allege Punitive Damages (Dkt. No. 77).
11
            Dated this 16th day of November 2020.
12

13

14
                                                         A
                                                         Barbara       Jacobs      Rothstein
                                                         U.S. District Court Judge
15

16

17

18

19
20

21

22

23

24

25

26

27




                                                     7
